UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 Commission File Number 001-31932 CATASYS, INC. (Exact name of registrant as specified in its charter) Delaware 88-0464853 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11150 Santa Monica Boulevard, Suite 1500, Los Angeles, California90025 (Address of principal executive offices, including zip code) (310) 444-4300 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definitions of ‘‘accelerated filer,” “large accelerated filer,’’ and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of May 14, 2013, there were 14,274,016 shares of registrant's common stock, $0.0001 par value, outstanding. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 ITEM 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 24 ITEM 4. Controls and Procedures 24 PART II – OTHER INFORMATION 25 ITEM 1. Legal Proceedings 25 ITEM 1A. Risk Factors 25 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 ITEM 3. Defaults Upon Senior Securities 26 ITEM 4. Mine Safety Disclosures 26 ITEM 5. Other Information 26 ITEM 6. Exhibits 26 In this report, except as otherwise stated or the context otherwise requires, the terms “we,” “us” or “our” refer to Catasys, Inc. and our wholly-owned subsidiaries.Our common stock, par value, $0.0001 per share, is referred to as “common stock.” 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements CATASYS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except for number of shares) (unaudited) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Receivables, net of allowance for doubtful accounts of $0 and $0, respectively 76 69 Receivables from related party Prepaids and other current assets Total current assets Long-term assets Property and equipment, net of accumulated depreciation of $4,677 and $4,668, respectively 48 59 Intangible assets, net of accumulated amortization of $928 and $892, respectively Deposits and other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued compensation and benefits Deferred revenue Other accrued liabilities Total current liabilities Long-term liabilities Deferred rent and other long-term liabilities - 18 Capital leases 15 18 Warrant liabilities Total Liabilities Stockholders' deficit Preferred stock, $0.0001 par value; 50,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.0001 par value; 500,000,000 and 2,000,000,000 shares authorized at March 31, 2013 and December 31, 2012, respectively; 12,081,187 and 12,022,853 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively 12 12 Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' deficit ) ) Total Liabilities and Stockholders' deficit $ $ * The financial statements have been retroactively restated to reflect the 10-for-1 reverse stock split that occurred on May 6, 2013. See accompanying notes to the financial statements. 3 CATASYS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (In thousands, except per share amounts) Three Months Ended March 31, Revenues Healthcare services revenues $
